NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0074-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RASHAAD GLOVER,

          Defendant-Appellant.


                   Submitted March 3, 2021 – Decided May 26, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 10-10-1806.

                   Rashaad Glover, appellant pro se.

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant, who is self-represented, appeals from an April 3, 2019 Law

Division order denying his motion to amend his custodial sentence under Rule

3:21-10(b)(2). We affirm.

      On June 15, 2012, defendant received an aggregate sentence of fifteen

years in prison subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2, after pleading guilty to charges of aggravated manslaughter, N.J.S.A.

2C:11-4(a), and unlawful possession of a handgun, N.J.S.A. 2C:39-5(b). This

means that defendant's term of NERA parole ineligibility will not end until 2023.

The charges arose from defendant's drive-by shooting of a victim with whom,

according to the presentence report included in the record on appeal, he had an

ongoing dispute.

      Defendant, who is thirty-three years old, has suffered since childhood

from significant renal issues including "bilateral severe hydronephrosis." His

condition is not in dispute. Surgery may eventually be required in order to

correct the condition, requiring a different treatment regimen than he is presently

receiving. From the minimal documents presented to the trial court and on

appeal, it appears that the condition is relatively stable. He seeks to be released

pursuant to the rule in order to treat his condition. The judge who reviewed the

matter denied the application, explaining "relief is not available until the


                                        2                                    A-0074-19
statutory mandatory term is served." Once notified of the decision, defendant

filed this appeal.

      Defendant raises the following point:

             THE    TRIAL   VIOLATED   DEFENDANT['S]
             CONSTITUTIONAL     RIGHT   UNDER     DUE
             PRO[C]ESS OF LAW, WHEN THE COURT
             DENI[ED] THE APPELLANT AN EVIDENTIARY
             HEARING FOR MODIFICATION OF SENTENCE
             TO RE[QU]EST A JUDICIAL FURLOUGH TO
             TR[E]AT HIS CHRONIC MEDICAL ILLNESS.

      Defendant's contention of error is not entirely clear. It is clear that he

seeks release for medical reasons and believes the judge's decision was made in

the absence of a full understanding of his medical condition. Defendant also

appears to reject the notion that relief under the rule is unavailable to persons

serving the mandatory parole ineligible portion of NERA sentences.

      As we have previously said, however, a defendant can seek a change or

reduction in sentence where a term of parole ineligibility is imposed as a result

of a judge's exercise of discretion, where parole ineligibility is not required by

statute. State v. Mendel, 212 N.J. Super. 110, 113 (App. Div. 1986); see also

Pressler & Verniero, Current N.J. Court Rules, cmt. 2.2 on Rule 3:21-10(b)

(2020) (citing Mendel, 212 N.J. Super. at 110).




                                        3                                   A-0074-19
      If parole ineligibility is mandated by statute, a defendant is not eligible

for a change or reduction in sentence. Defendant is serving a NERA sentence,

meaning his term of parole ineligibility is required by statute.

      The case defendant cites in support of his application is State v. Boone,

262 N.J. Super. 220 (Law Div. 1992). Unfortunately, that is a Law Division

case not binding on us and decided years before NERA was enacted.

      Decisions such as the one made by the Law Division judge in this case are

reviewed for plain error. R. 2:10-2. "[T]he scope of appellate review of a trial

court's decision to grant or deny a Rule 3:21-10(b)(2) motion is whether the trial

court abused its discretion." State v. Priester, 99 N.J. 123, 137 (1985). A trial

court abuses its discretion "when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. Immigr. & Naturalization Serv., 779 F.2d

1260, 1265 (7th Cir. 1985)).

      Clearly, in this case, no abuse of discretion occurred, and the judge's

decision was not plain error because defendant is serving a NERA-mandated

term of parole ineligibility. His arguments do not warrant further discussion in

a written decision. R. 2:11-3(e)(2).


                                        4                                   A-0074-19
Affirmed.




            5   A-0074-19